Citation Nr: 1211750	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  06-18 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for residuals of basal cell carcinomas of the left forehead, nose, right shoulder, and left lower eye lid, currently rated as 10 percent disabling.


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 



INTRODUCTION

The Veteran served on active duty from January 1959 to January 1961.

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

By a rating decision of March 2006, the RO increased the Veteran's basal cell carcinoma disability rating from non-compensable to 10 percent.  This did not satisfy the Veteran's appeal.

The Board remanded the case most recently in January 2011 for further development.  The case has been returned to the Board for further appellate action.


REMAND

Unfortunately, the Board finds that an additional remand is required for further development regarding the Veteran's claim.

As noted above, the Veteran is currently rated at 10 percent for basal cell carcinoma status post excision of lesions from the left forehead, nose, right shoulder, and left lower eyelid under 38 C.F.R. § 4.118, Diagnostic Code 7818-7800.  The Veteran asserts that his basal cell carcinomas are a major health concern and have affected his appearance, thus warranting a higher rating.  

Following the issuance of the February 2012 supplemental statement of the case (SSOC), the Veteran submitted a statement indicating that he sought treatment for his basal cell carcinoma at the New Orleans Community Based Outpatient Clinic (NOLA CBOC) from March 2011 to March 2012.  In addition, he requested that records of this treatment be obtained.  These records have not been obtained.  As such, an attempt should be made to obtain the records reflecting dermatological treatment from March 2011 to the present from NOLA CBOC.
Additionally, the Board notes that the development ordered in both the August 2008 and the January 2011 remands included affording the Veteran an additional VA examination to determine the current level of the Veteran's disability.  The examiner was to answer specific questions identified in the Board's remand.  Unfortunately, the VA examiner still neglected to provide all the requested information.  

In response to the Board's January 2011 remand, the Veteran was afforded a VA examination in March 2011.  The examiner stated that the Veteran had numerous basal cell carcinomas on the face, arms, trunk, and lower extremities, which affected approximately five percent of his total body area, and approximately three percent of his exposed surfaces.  The examiner also stated that none of the Veteran's slightly atrophic scars from previous biopsies and excisions resulted in scars that constricted his limbs, appeared 5 or more inches long, 0.6 or more centimeters wide; had significant depressions or elevations, hypo- or hyper- pigmented areas greater than 39 square centimeters, any underlying tissue mass, induration, or inflexibility.  The examiner also stated that none of the scars was overly cosmetically unappealing, and that none of the excisional scars appeared to be disabling.   

However, while the examiner indicated that the scars were not "overly cosmetically unappealing" the examiner did not address the specific elements of disfigurement related to the residual scars on the head, face, or neck.  Moreover, the examiner did not state whether any of the residual scars were unstable or painful on examination.  

Therefore, as the examination report is not adequate for adjudication purposes and as it is not in compliance with the Board's remand directive, further remand is required.  In this regard the Board notes that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board are not complied with, the Board itself errs in failing to insure compliance.  Id. at 271.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The AMC/RO should undertake appropriate development to obtain any outstanding records pertaining to treatment for the Veteran's basal cell carcinoma from New Orleans Community Based Outpatient Clinic (NOLA CBOC) from March 2011 to the present, to include any pertinent biopsy, pathology, and laboratory reports.

2. Then, the Veteran should be afforded another VA examination to determine the current degree of severity of his basal cell carcinomas and the residuals thereof.  The examiner should review the record, including the March 2011 examination report.  Any indicated studies should be preformed.  The examiner should arrange for photographs of residual scarring to the head, face, and neck to be taken.

Following a complete examination of the Veteran's skin, the examiner should identify any residual scarring, to include from biopsies and excisions, and indicate the location of each residual scar identified, and state whether any scar is painful or unstable on examination.  

With respect to residual scarring on the head, face, or neck, the examiner should address the specific elements of disfiguration, if any, that apply to the scarring:  (1) A scar five or more inches (13 or more centimeters (cm.)) in length; (2) A scar at least one-quarter inch (0.6 cm.) wide at widest part; (3) The surface contour of the scar is elevated or depressed on palpation; (4) The scar is adherent to underlying tissue; (5) The skin is hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) The skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) There is underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); (8) The skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

3. The RO/AMC should also undertake any other development it determines to be warranted.  

4. Then, the RO/AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he should be provided an appropriate supplemental statement of the case and given the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 

							(CONTINUED ON NEXT PAGE)




States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § § 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

